         Case 1:18-cv-09105-SLC Document 54 Filed 11/05/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
LARA FASHION LIMITED and NEW FAIRSEL
LIMITED,

                              Plaintiffs,
                                                       CIVIL ACTION NO.: 18 Civ. 9105 (SLC)
       against
                                                                       ORDER
HABIB ARAZI, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       During the Telephone Conference held on Tuesday, November 5, 2019, the Court found

and ordered the following. Based on the parties’ confirmation, the Court finds that Defendants’

production of bank records has been completed. By close of business Wednesday, November

6, 2019, Defendants are ORDERED to serve on Plaintiffs, signed and verified responses to

Plaintiffs’ amended interrogatories. By Tuesday, November 12, 2019, the parties are ORDERED

to confer regarding Defendants’ production of their QuickBooks records, and Defendants shall

request the QuickBooks records from their accountant and produce them to Plaintiffs.

       The parties are ORDERED to file a joint status report, by Tuesday, November 12, 2019,

regarding the resolution of these final written discovery matters.
         Case 1:18-cv-09105-SLC Document 54 Filed 11/05/19 Page 2 of 2




Dated:       New York, New York
             November 5, 2019

                                           SO ORDERED



                                           _________________________
                                           SARAH L. CAVE
                                           United States Magistrate Judge




                                       2
